Citation Nr: 1434205	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  09-29 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to June 2000.  He had subsequent service with the United States Army Reserve from approximately July 2000 through June 2005.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2008 rating decision in which the RO, inter alia, declined to reopen a claim for service connection for depression, and denied a TDIU.  In January 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2009.

In August 2010, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

In March 2011, the Board reopened the claim for service connection for psychiatric disability, and then remanded the claim for service connection, on the merits, along with the claim for a TDIU to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After accomplishing the requested action (receiving VA treatment records and affording the Veteran a VA examination), the AMC granted service connection for adjustment disorder claimed as posttraumatic stress disorder (PTSD) and depression by rating decision dated in April 2012; this action resolves the matter of service connection for psychiatric disability.  However, the AMC also continued to deny the TDIU claim (as reflected in a September 2012 supplemental SOC (SSOC)), and returned this matter to the Board for further appellate consideration.

The Board notes that, in addition to the paper claims file, there are two separate paperless, electronic files associated with the Veteran's claims, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals a June 2014 Appellate Brief as well as VA treatment records dated from October 2007 through July 2012 which were considered by the RO in the most recent September 2012 SSOC.  The remaining documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  There are no documents in the VBMS file.  

For the reasons expressed below, the matter on appeal is, again, being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

REMAND

The Board's review of the claims file reveals that additional AOJ action on the TDIU claim remaining on appeal is warranted.

A TDIU may be assigned where the combined rating for the veteran's service-connected disabilities is less than total if the disabled veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In this case, the Veteran's service-connected disabilities presently include hypertensive cardiovascular heart disease with associated complaints for shortness of breath associated with hypertension (rated as 60 percent disabling); adjustment disorder claimed as PTSD and depression (rated as 50 percent disabling); and hypertension (rated as 10 percent disabling).  A combined disability evaluation of 80 percent is in effect.  Therefore, he meets the percentage requirements set forth in 38 C.F.R. § 4.16(a) for a schedular TDIU.  However, as noted above, the evidence must also show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.

The Veteran was discharged from military service in June 2000.  A December 2001 VA psychiatric examination shows that the Veteran worked as a laborer prior to service but had not worked since service.  It appears that the Veteran worked as a laborer in various temporary positions from April 2001 to September 2001 and worked as a part-time Army Reservist from July 2000 through June 2005.  Specifically, March 2007 correspondence shows that the Veteran worked 74 training days in 2003, 59 training days in 2004, and 39 training days in 2005.  The Veteran was medically disqualified from the Reserves in June 2005.  He applied for Social Security disability benefits but was denied such benefits in May 2007.  A May 2009 VA psychiatric examination report shows that the Veteran's last job was with the Reserves in 2005.  He indicated that he was taking vocational rehabilitation classes and was working towards an Associate's degree in social work with an expected graduation date of December 2009.  During the August 2010 hearing the Veteran reported that he last worked in 2005 when he was discharged from the Reserves.  He indicated that he had tried to seek employment since his discharge from the Reserves but had been unsuccessful.  

The Veteran was afforded VA examinations with respect to both service-connected cardiovascular disabilities as well as his service-connected psychiatric disorder in July 2012.  A July 2012 VA general examiner opined that the Veteran's coronary artery disease does not render the Veteran unable to obtain and maintain either physical or sedentary employment.  The examiner wrote that the Veteran's last ETT (exercise tolerance test) was unremarkable and there were no findings on recent studies that the examiner felt would render him unable to work.  The examiner deferred to the psychiatric examination regarding the psychiatric causes that may render the Veteran unemployable.  The July 2012 VA psychiatric examiner (a licensed clinical psychologist) opined that the Veteran's chronic adjustment disorder diagnosis did not render the Veteran unable to secure and maintain substantially gainful employment.  The examiner indicated that the Veteran's psychiatric disorder caused mild impairment in occupational and social functioning but did not render the Veteran unable to secure or maintain substantially gainful employment.  

Unfortunately, the Board finds that the July 2012 opinions are inadequate.  While the July 2012 VA examiner wrote that the Veteran's "coronary artery disease" did not affect his employability, the examiner failed to address the impact, if any, of the Veteran's  separately service-connected hypertension on the Veteran's employability . Moreover, while the July 2012 VA examiner indicated that she had reviewed the claims file, the Board notes that there is a private medical opinion in the claims file regarding the Veteran's psychiatric condition that supports the Veteran's claim for a TDIU but was not addressed by the July 2012 VA psychiatric examiner.  Specifically, a March 2007 private psychiatric examination report shows a diagnosis of bipolar 2 disorder and the examiner's comment that, due to the Veteran's psychiatric condition, his ability to perform work-related tasks was judged to be fair or poor.  Significantly, it was noted that the Veteran may have problems following rules dealing with the public in interacting with supervisors as well as maintaining emotional stability.  The Board further notes that, while each examiner provided a medical opinion with respect to the Veteran's employability regarding effects of individual service-connected disabilities, there still is no opinion of record addressing whether the Veteran is unemployable due to the combined effects of his service-connected physical and psychiatric disabilities.

Therefore, a remand is necessary in order to obtain further necessary opinions in connection with the Veteran's claim for a TDIU.  First, the AOJ should arrange for the Veteran to undergo cardiovascular examination to obtain information as to the impact of the Veteran's separately service-connected hypertension and/or a combination of the Veteran's two distinct cardiovascular disabilities on his employability.  After the report of that examination is associated with the claims file, the Veteran should be examined by a licensed psychiatrist (an M.D.) to obtain an opinion addressing the functional effects of the Veteran's adjustment disorder, as well whether the Veteran's adjustment disorder, alone, or that disorder in  combination with the Veteran's  service-connected cardiovascular disabilities, render(s) him unemployable.  In addressing the functional effects of the Veteran's service-connected adjustment disorder on his employability, the examiner should specifically consider and discuss the comments reflected in the March 2007 private psychiatric examination report.
	
Prior to arranging to obtain further medical opinions, to ensure that all due process requirements are met, and that the record is complete, the AOJ should obtain and associate with the claims file all outstanding, pertinent records.
	
Although a review of the claims file indicates that the Veteran has received continuous medical care at the Long Beach VA Medical Center (VAMC) since December 2001, no treatment notes dated after July 25, 2012 are associated with  the claims file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the Columbia VAMC all outstanding records of relevant VA evaluation and/or treatment of the Veteran dated since July 2012 for association with the claims file.  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to present additional information and/or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1)  (West 2002); but see 38 U.S.C.A. § 5103(b)(3)  (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal in light of all pertinent evidence and legal authority.

Accordingly, this matter is hereby REMANDED for the following action:

1. Obtain from the Columbia VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since July 25, 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records. 
	
Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If he responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA cardiovascular examination, by an appropriate physician, at a VA medical facility.  

The contents of the entire claims file (paperless and electronic), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions (to include as reflected in the electronic record).  

Based on examination of Veteran, and review of the record, the examiner should describe the functional effects of each of the Veteran's service-connected cardiovascular disabilities-heart disease and hypertension- on his ability to perform the physical acts required for substantially gainful employment consistent with his education and experience.  

Then, the examiner should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's heart disease and/or his hypertension-either individually or in concert-render(s) him unable to unable to obtain or retain substantially gainful employment.  If neither disability, alone, is deemed to be the course of the Veteran's unemployability, the examiner must consider and discuss the combined effects of the Veteran's cardiovascular heart disease and his hypertension on his employability.

In responding to the above, the examiner must consider all pertinent evidence and assertions, to particularly include the post-employment history outlined above. 

Complete, clearly stated rationale for the conclusions reached must be provided.

5.  After all records and/or responses received from each contacted entity, as well as the report of the cardiovascular examination requested in the preceding paragraph, have been associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination by a psychiatrist (M.D.) at a VA medical facility.

The contents entire claims file (paper and electronic), to include a complete copy of the REMAND, must be made available to the designated psychiatrist, and the examination report should include discussion of the Veteran's documented medical history and assertions (to include as reflected in the electronic record).  

Based on examination of the Veteran and review of the record, the psychiatrist should describe the functional effects of the Veteran's adjustment disorder on his ability to perform the mental acts required for substantially gainful employment consistent with his education and experience.  In doing so, the psychiatrist should particularly consider the comments by the March 2007 private examiner that, due to the Veteran's psychiatric condition, his ability to perform work-related tasks was judged to be fair or poor, and that the Veteran may have problems following rules dealing with the public in interacting with supervisors as well as maintaining emotional stability.

Then, following review of the cardiovascular examination report referenced above, the psychiatrist should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's service-connected adjustment disorder-either alone or in combination with the Veteran's service-connected  coronary artery disease and/or his hypertension-render(s) him  unable to obtain or retain substantially gainful employment.  If adjustment disorder, alone, is not deemed to be the source of the Veteran's unemployability, the examiner must consider and discuss the combined effects of the Veteran's psychiatric and physical disability(ies) on his employability.

In responding to the above, the psychiatrist must consider all pertinent evidence and assertions, to particularly include the post-employment history outlined above. 

Complete, clearly stated rationale for the conclusions reached must be provided.  

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999.

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



